Citation Nr: 0520298	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  04-05 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a pyschiatric 
disability, to include panic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for panic 
disorder.

In April 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims folder reflects that the veteran has sought post-
service treatment by VA and private examiners for psychiatric 
disabilities, including panic disorder with agoraphobia, 
PTSD, generalized anxiety disorder, and major depressive 
disorder, and anxiety.  The record also establishes that the 
veteran has alleged the occurrence of stressors including 
being on a ship whose fuel line ruptured, killing four people 
at a time that he was near, being assaulted by two other 
sailors while serving on the Kitty Hawk, witnessing a 
shipmate catch on fire, and being exposed to fire fights and 
rocket attacks while in Vietnam.

However, despite the fact that the record contains a 
diagnosis by both private and VA examiners of PTSD and the 
existence of potential stressors, including an in-service 
assault, the record does not reflect that the veteran's claim 
has been developed or adjudicated under the provisions of 38 
C.F.R. § 3.304(f) (for PTSD) or the provisions of 38 C.F.R. 
§ 3.304(f)(3) (2004)(for PTSD claims based on in-service 
personal assaults).  Therefore, the Board concludes, that it 
must be determined whether the stressors, including the 
alleged assault in service, are verified by the record.  The 
Board also notes that the record does not reflect that the 
veteran has been provided a stressor development letter or 
notice of the alternate sources of evidence that may be 
utilized for verification of personal assaults, as contained 
in 38 C.F.R. § 3.304 (f)(3) (2004), as required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).  

The record does not reflect that the RO has obtained any of 
the veteran's service personnel records.  The record also 
establishes that during his April 2005 hearing, the veteran 
submitted service medical records that were not associated 
with those already in the claims file.  Therefore, the Board 
concludes that the RO must make efforts to locate the 
veteran's service personnel records and any service medical 
records not already contained in the claims file.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

The Board observes that the veteran has been examined by 
numerous private and VA examiners for his pyschiatric 
disability.  In a November 1998 letter regarding whether or 
not the veteran suffered from a disability that was related 
to his duty as a firefighter, a private psychiatrist stated 
that the veteran's panic disorder, depression and PTSD were, 
at least in part, duty-related.  However, as the report was 
for work-related purposes there is no evidence that the 
examiner took into account the impact that the veteran's 
alleged in-service stressors had on his pyschiatric 
disability.  As such, the Board finds that in the event that 
any claimed stressor can be deemed verified by VA, the 
veteran should be afforded a VA psychiatric examination to 
determine whether an etiological relationship exists between 
the verified stressor(s) and a diagnosis of PTSD.  See 38 
U.S.C.A. § 5103A(d)(1)(2) (West 2002).

Under the circumstance, the Board finds that additional 
development is required.  As such, the case is REMANDED to 
the RO for the following actions:

1.  The RO must ensure that all VCAA 
notice obligations have been satisfied, 
specifically as to a PTSD stressor 
development letter and alternate sources 
of evidence for verification of personal 
assaults, as contained in 38 C.F.R. 
§ 3.304(f)(3) (2004) and the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Par. 5.14d.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159, see 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); and 
any other applicable legal precedent.

2.  The RO should locate the veteran's 
service medical records and military 
personnel records and associate them with 
the claims file.  If after an exhaustive 
search, it is determined that the records 
have been lost, document this fact and 
note all attempts that were made to 
locate them.

3.  The RO should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his pyschiatric 
disability, including PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment 
records referred to by the veteran, not 
already of record.

4.  The RO should then ascertain which, 
if any, of the veteran's alleged 
stressors are combat-related, which, if 
any, and which, if any, are non-combat-
related, to include if any are related to 
an in-service assault. Thereafter, the RO 
should undertake all necessary 
development to verify the alleged 
stressors, the nature of the stressors as 
combat-related or non-combat-related, to 
include as related to an in-service 
assault.  

5.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his PTSD disability.  The 
examiner should be provided the veteran's 
claims folder for review in conjunction 
with the examination, to include the RO 
document of record of all reported 
military stressors deemed verified by VA.  
All necessary tests should be performed.  
The examiner should be requested to 
furnish an opinion as to whether it is at 
least as likely as not that the veteran's 
current PTSD disability is etiologically 
related to active service, to include any 
reported military stressor deemed 
verified by VA.   The examiner should 
also specifically comment on a November 
1998 letter, in which a private 
psychiatrist stated that the veteran's 
panic disorder, depression and PTSD were, 
at least in part, related to his duty as 
a fire-fighter.

6.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



